DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed reply filed on March 1st, 2021 has been entered. Claims 1, 3-5, 7-10, and 12-21 are currently pending where claims 2, 6, and 11 are cancelled from consideration. Claims 20 and 21 are newly added for consideration. The 112(f) claim interpretation described in the previous Non-Final dated on 12/07/2020 is still being used for claim interpretation purposes. The proposed amendments are sufficient to overcome the 112(b) rejection set forth in the Non-Final Office Action dated 12/07/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138058 (Fu hereinafter) in view of JP H06-108999 (Fumio hereinafter).
Regarding claim 1, Fu teaches a vacuum suction unit (Figure 12) that discloses a cover that defines an air inlet (Cover 220 extending through 240, inlet at A); an impeller configured to move air which flows in through the air inlet (Impeller 260 moving the air flow arrows); a motor (240 per ¶ 210), wherein a first flow path is defined between the impeller and an inner circumferential surface of the cover (Figure 12 shows the flow path between 220 and 230) and configured to guide air received through the inlet a motor (Inherent function of Figure 12) including a stator and a shaft (Shaft 250), the shaft being connected to the impeller and configured to rotate with respect to the stator (Inherent of the motor and shaft set-up shown and described in ¶ 250); a guide device (230) including a guide body (Main body of 230) disposed below the impeller (Figure 12) and a guide vane provided at the guide body, the guide body being configured to guide air ejected from an outlet of the impeller (Guide vane 235 with Figure 13 and ¶ 265); a flow guide (280) disposed below the guide device and configured to guide the air guided by the guide vane toward the stator (Figure 12 where the stator would be on the exterior of the reference motor and the air will pass by it); and a motor housing (224) that accommodates the motor and defines an air outlet (Outlet at 225), wherein the first flow path is defined between the inner circumferential surface of the cover and the guide body (Flow path between the labeled Inner circumference of the cover and the guide body of 230), the first flow path becoming narrower as the first flow path approaches a top end portion of the guide vane from the outlet of the impeller (Section A of the annotated Figure 12 provided below shows a region narrowing after exiting the outlet of the impeller); wherein an inlet angle of the first guide vane is within a range from 10 to 25 degrees (¶ 265 and Figure 13), wherein the guide body comprises a rim portion that is disposed at an outer circumference of the guide body (Rim 


    PNG
    media_image1.png
    777
    809
    media_image1.png
    Greyscale

Fu is silent with respect to the guide body featuring the bottom surface being perpendicular to the circumferential surface; and wherein the first guide vane extends along the circumferential surface of the guide body and transitions to the second guide vane at a perpendicular angle defined between the circumferential surface and the bottom surface of the guide body.
However, Fumio teaches an electric blower (¶ 1 of the provided translation) that discloses a guide body (Guide Device and Body 31 in Figure 1, 2, and 4) wherein the guide body has a cylindrical shape including a circumferential surface (Figure 4 shows a cylindrical shape 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide body and second guide vanes of Fu with the teachings of Fumio to further assist in guiding and diffusing the air sucked in by the impeller of Fu. 
Regarding claim 3, Fu’s modified teachings are described above in claim 1 where Fu further discloses that the flow guide comprises a guide surface that is rounded toward the shaft (Figure 12 shows the guide surface sloping towards the shaft) and configured to guide the air flow (This feature interacts and guides the air passing by).
Regarding claim 4, Fu’s modified teachings are described above in claim 3 where Fu further discloses that an angle of inclination of the guide surface is from 10 to 30 degrees (Figure 12 has the guide surface sloping from 10 to 30 degrees).
Regarding claim 5
Regarding claim 7, Fu’s modified teachings are described above in claim 6 where Fu further discloses that a motor bracket disposed below the guide device and coupled with the cover (Upper portion of 224/280 can be seen as a motor bracket), wherein a second flow path is defined between an inner circumferential surface of the motor bracket and the guide body and connected to the first flow path (Figure 12 shows the flow path between the lower side of 230 where the guide surface resides and the portion of 224/280).
Regarding claim 8, Fu’s modified teachings are described above in claim 7 where Fu further discloses that the cover comprises a first coupling portion coupled with the motor bracket (Unlabeled interface between the cover 220 and the upper portion of 224/280), and the motor bracket comprises a bracket body that defines the second flow path (Bracket body being the portion of 224/280 forming the flow path boundary with the lower side 230 for the second flow path) and a second coupling portion that is provided outside the bracket body and connected with the first coupling portion (Interface of 224/280 mating with 220’s first coupling portion).
Regarding claim 9, Fu’s modified teachings are described above in claim 8 where Fu further discloses that a bottom surface of the first coupling portion is located lower than the top end portion of the guide vane (Figure 12 with 13 shows the guide vane 235(1) being above the coupling portion).
Regarding claim 12, Fu’s modified teachings are described above in claim 1 where Fu further discloses the inner circumferential surface of the cover is inclined with respect to the upper surface of the rim portion at a predetermined angle (Figure 12 shows the inner circumferential surface as inclined relative to the rim portion and the angle must be predetermined to finish manufacturing the component), and wherein a width of the first flow 
Regarding claim 13, Fu’s modified teachings are described above in claim 1 where Fu further discloses that the flow guide defines a guide surface at a lower side of the flow guide (Annotated Figure 12 above), at least a part of the guide surface having a diameter that decreases as the guide surface approaches the motor (Annotated Figure 12 shows the diameter of the guide surface getting smaller as it approaches the motor 240).
Regarding claim 14, Fu’s modified teachings are described above in claim 1 where Fu further discloses that the top surface of the rim portion radially extends along a horizontal direction orthogonal to an axial direction of the shaft (Evident of 232 per Figures 12 and 13).
Regarding claim 15, Fu’s modified teachings are described above in claim 14 where Fu further discloses that the top surface of the rim portion is configured to contact air passing through the first flow path (The upper edge of the rim portion is touching the air flow).
Regarding claim 16, Fu’s modified teachings are described above in claim 1 where Fu further discloses that the guide vane is disposed only at the circumferential surface and the bottom surface of the guide body (The shown structure of Fu is being interpreted as having guide vanes along the circumferential portion [first guide vanes] and the bottom portion of the guide body [second guide vanes] and not on a top portion due to the rim portion and eventually the impeller residing there).
Regarding claim 17
Regarding claim 18, Fu’s modified teachings are described above in claim 1 where the combination of Fu and Fumio would further disclose that wherein the first guide vane extends downward along the circumferential surface of the guide body (Shown in Figures 12 and 13 of Fu), and the second guide vane extends horizontally from a lower end of the first guide vane along the bottom surface of the guide body (At least a portion of the second guide vanes extend horizontally from the first guide vanes at and along the bottom surface per Figure 13 and per the combination of with Fumio show equivalent second guide vanes 31b being clearly perpendicular to the bottom surface of the guide body in Figures 1, 2, and 4).
Regarding claim 19, Fu’s modified teachings are described above in claim 1 where Fu further discloses that the bottom surface of the guide body and the top surface of the rim portion are flat and parallel to each other (Figures 13 shows the bottom surface of guide body 230 and top surface of 232 being parallel).
Regarding claim 20, Fu’s modified teachings are described above in claim 1 where the combination of Fu and Fumio would further disclose that an entirety of the guide body is cylindrical and includes a perpendicular edge that defines the perpendicular angle between the circumferential surface and the bottom surface of the guide body (Per the combination of Fu and Fumio, specifically shown by Fumio in Figures 1, 2, and 4).
Regarding claim 21.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0138058 (Fu) in view of JP H06-108999 (Fumio) and in view of US 2010/0224275 (Pinkerton hereinafter).
Regarding claim 10, , Fu’s modified teachings are described above in claim 7 where Fu further discloses that the flow guide is coupled with the motor bracket (280 is an integral part of motor bracket).
Fu is silent with respect to the flow guide being detachably coupled with the motor bracket, and the flow guide comprises a coupling portion connected to the motor bracket.
However, Pinkerton teaches a flow straightener (Figures 1 and 2 with ¶ 2) that discloses a detachable flow straightener (¶ 39-40). The resultant combination would be such that Fu's flow straightener (flow guide 280) would be detachably coupled with the motor bracket, and the flow guide comprises a coupling portion connected to the motor bracket.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow guide of Fu with the removability of Pinkerton to allow for easy installation per ¶ 11 of Pinkerton.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-10, and 12-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746